Citation Nr: 1500875	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1969.  He did not have service in Vietnam.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in February 2011.  According to a copy of the Certificate of Death, the immediate cause of death was listed as acute myocardial infarction, due to (or as a consequence of) coronary artery disease. 

2.  At the time of the Veteran's death, service connection was in effect for schizophrenia rated as 100 percent disabling. 

3.  A service-connected psychiatric disability did not have a material role in causing the Veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially, to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).

2.  The causes of the Veteran's death (acute myocardial infarction due to coronary artery disease) were not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and are not related to a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103A, 5103(a) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In adjudicating a claim, the Board determines whether the weight of the evidence supports the claim or, whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The basic facts are not in dispute.  The Veteran died in February 2011 at the age of 62.  His immediate cause of death was listed as acute myocardial infarction due to coronary artery disease.  There were no other significant conditions contributing to death.  

A review of the medical evidence shows that the Veteran had a past medical history of coronary artery disease, left ventricular hypertrophy, and a past myocardial infarction with a stint placed in 2003.  There was also a past medical history for heart disease as his mother reportedly died at age 60 of a myocardial infarction.  At the time of death, he was in receipt of a 100 percent rating for schizophrenia.  

Turning first to the issue of whether the causes of the Veteran's death are related to service, service treatment records do not show treatment or diagnosis related to coronary artery disease or a heart disorder of any kind, or any symptoms reasonably attributable thereto.  Such conditions were not shown until decades after his separation from active service.  Moreover, the primary cause of death - "acute" myocardial infarction - is, by definition, an event with a rapid onset.  The onset of the underlying cause of death - coronary artery disease - was listed as unknown.  Therefore, the disorders that caused his death are not directly related to service.  

The appellant's primary contention is that the Veteran's service-connected schizophrenia caused him to be afraid to take his medication which in turn hastened his death.  Therefore, the threshold question is whether the Veteran's service-connected disability caused his death.  While the appellant, as a lay person, is competent to report what comes to her through her sense, she is not competent to provide a complex medical opinion, such as what caused the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her opinion alone is insufficient to establish a relationship between schizophrenia and his death. 

A private treatment record reflects that the Veteran was taking medication for blood clots, hypertension, angina, and cholesterol in early 2003.  When he was seen by the same physician again in April 2005 (with a note written in May 2005), it was reported that he was just taking his medication on the weekends.  The physician changed his medication in hopes that he would take it; however, there is no indication that he was not taking his medication because of schizophrenia.  In fact, in the May 2005 note and a later November 2005 note, there was no mention made of the reason for his noncompliance.  In a February 2006 VA examination, he reported not taking his psychiatric medication because of side effects.  

As noted above, to establish service connection for the cause of a veteran's death, the evidence must show that a service-connected disability either caused or contributed substantially or materially to cause death.  In this case, other than the appellant's lay statements, the evidence does not show that the Veteran's service-connected schizophrenia was the immediate or underlying cause of his death or that schizophrenia was etiologically related to his death.  In addition, the evidence does not show by the preponderance of evidence that schizophrenia was a contributory cause of his death.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by letters dated in July 2011 and August 2011 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The July 2011 letter also satisfied the elements of Hupp.

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private treatment records.  The appellant has offered written statements and was provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the record contains what appears to be a request for a videohearing dated in December 2014; however, the appellant has already had a Travel Board hearing before the Board in July 2014 so no additional hearing will be scheduled.  Moreover, obtaining an opinion is not warranted under 38 U.S.C.A. § 5103A(a) because there is no competent evidence that the cause of the Veteran's death was related to service or to a service-connected disability.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.  


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


